By Judge J. Michael Gamble
I am writing to furnish my decision in this case. In this regard, I find that Mr. Moreland has proven by clear and convincing evidence that he placed the name of Donna F. Bruce on the title to the Clayton Manufactured Home, VEST Number OHC018078NC, pursuant to duress imposed by Donna F. Bruce. Accordingly, I order that the transaction whereby the Clayton Manufactured Home was placed in both names be rescinded and that the home be titled in the name of Curtis G. Moreland.
Curtis Moreland and Donna Bruce have had a relationship since 2007. They never married, but they lived together for a periods of time. Their relationship, however, was punctuated by disputes, arguments, and periodic separations. A protective order had also been issued.
In 2010, Curtis Moreland decided to purchase a Clayton Manufactured Home. The title number for this home is 65914337 and the VIN Number is the number set forth above. Curtis Moreland paid $37,500.00 for the home. This money was withdrawn from his 40 IK account. Ms. Bruce did not pay any money for the home.
At the time of the purchase in October 2010, Curtis Moreland told Robin Mason, the broker selling the home, that he wanted it titled In his name. Donna Bruce was with him at this time. After going outside and talking with Donna Bruce, Mr. Moreland came back in and told Ms. Mason that he wanted it titled in both names. Approximately one week later, he called Ms. Mason and told her that he again wanted the home titled solely in his own name. Donna Bruce learned of this and threatened legal action against both Curtis Moreland and Robin Mason if her name was not placed on the title. As a result of Curtis Moreland’s fear that Ms. Mason would be *336harmed by any such action, Mr. Moreland again agreed to put the title in both his name and the name of Donna Bruce.
A transaction or document can be rescinded when it is established that the transaction or document occurred as a result of duress. Jacobs v. Jacobs, 218 Va. 264, 267-68, 237 S.E.2d 124,126-27 (1977). Common-law duress includes wrongful acts that compel a person to manifest an apparent assent to a transaction without volition or to cause such fear as to preclude him from exercising free will and judgment in entering into a transaction. Jacobs, 218 Va. at 267, 237 S.E.2d at 126.
In the instant case, Curtis Moreland acted without volition and under such fear as to preclude him from free will and judgment. He paid all the money for the home from his retirement fund. Ms. Bruce paid nothing. He twice tried to place the title in his own name. The second time she threatened significant legal action against both Mr. Moreland and Ms. Mason, the broker. This establishes by clear and convincing evidence that the duress imposed by Donna Bruce overcame the free will of Curtis Moreland. Accordingly, I order that the title be rescinded and that title be placed solely in the name of Curtis G. Moreland. I fiirther order that Donna F. Bruce be removed from the title to the Clayton Manufactured Home.
I direct that Mr. Smith prepare the order. 1 direct that Mr. Smith include in the order a provision that directs Ms. Bruce to forthwith vacate the Clayton Manufactured Home and that she not cause any waste or damage to the manufactured home. Endorsement by Ms. Bruce is waived.